790 F.2d 712
Chuck R. PATTESON, Appellee,v.Ray A.C. JOHNSON, State Auditor of Public Accounts for theState of Nebraska, in his official capacity andindividually, Appellant.Chuck R. PATTESON, Appellant,v.Ray A.C. JOHNSON, State Auditor of Public Accounts for theState of Nebraska, in his official capacity andindividually, Appellee.
Nos. 84-1548, 84-1549.
United States Court of Appeals,Eighth Circuit.
Submitted May 6, 1985.Decided May 13, 1986.

Before HEANEY, Circuit Judge, HENLEY, Senior Circuit Judge, and JOHN R. GIBSON, Circuit Judge.

ORDER

1
Chuck R. Patteson asks this Court to award him the attorneys' fees and costs he incurred as appellee and cross-appellant in Patteson v. Johnson, 787 F.2d 1245 (8th Cir.1986).  In those cases, this Court determined that Patteson had been discharged in violation of his first amendment rights, and that he was therefore entitled to reinstatement or damages in lieu of reinstatement, as well as full prospective relief.  Accordingly, Patteson qualifies as a "prevailing party" for purposes of 42 U.S.C. Sec. 1988, and is entitled to an award of attorneys' fees and costs.


2
We have examined the brief and affidavits submitted in support of his motion and find that Patteson is entitled to an award of $9,315.00 for attorneys' fees and $725.24 for costs.